        Case 1:20-cv-01601-PEC Document 34 Filed 04/30/21 Page 1 of 1




         In the United States Court of Federal Claims
                                       No. 20-1601C

                                  (E-Filed: April 30, 2021)

                                            )
DEAN ARIA EDWARDS,                          )
                                            )
                     Plaintiff,             )
v.                                          )
                                            )
THE UNITED STATES,                          )
                                            )
                     Defendant.             )
                                            )

                                           ORDER

       On April 22, 2021, the court issued a show cause order directing plaintiff to
respond by April 29, 2021, indicating why this case should not be dismissed for failure to
respond to defendant’s motion to dismiss. See ECF No. 33. In addition, the show cause
order gave notice that should plaintiff fail to meet this deadline, the case would be
dismissed with prejudice for failure to prosecute pursuant to Rule 41 of the Rules of the
United States Court of Federal Claims (RCFC). See id. at 1.

       To date, plaintiff has not responded to the show cause order or filed a
response to defendant’s motion to dismiss. Accordingly, because plaintiff has
failed to comply with the court’s show cause order, the clerk’s office is directed to
ENTER final judgment DIMISSING plaintiff’s complaint with prejudice for failure to
prosecute pursuant to RCFC 41.

      IT IS SO ORDERED.

                                            s/Patricia E. Campbell-Smith
                                            PATRICIA E. CAMPBELL-SMITH
                                            Judge
